UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,
                                                                19 Civ. 9600 (PMH)
                                    Plaintiff,
                                                                DEFENDANTS’ RESPONSES TO
                              -v-                               UNITED STATES OF AMERICA’S
                                                                FIRST SET OF INTERROGATORIES
 MARK FORD, MARK FORD STABLES, INC.,
                                                                AND DOCUMENT REQUESTS
 MARK FORD STAGE ROAD PROPERTY, INC.,
                                                                TO DEFENDANT
 and FORD EQUINE, LTD.,

                                    Defendants.


       Defendants Mark Ford, Mark Ford Stables, Inc., Mark Ford Stage Road Property, Inc., and

Ford Equine, Ltd. (“Defendants”), by and through their undersigned counsel, respond to first set

of interrogatories and document requests propounded by the Plaintiff United States of America as

follows:

                                       INTERROGATORIES

       1. Identify each witness or other person with knowledge or information regarding the

events alleged in the Complaint.

       Mark S. Ford, 125 Stony Ford Road, Campbell Hall, NY 10916 (973) 568-3253

       Thomas M. DePuy, P.E., T.M. DePuy Engineering & Land Surveying P.C., 2656
       Route 302, Middletown, NY 10941 (845) 361-5421

       James Bates, Ecological Analysis, LLC, 633 Route 211 East, Suite 4, Box 4
       Middletown, NY 10941 (845) 495-0123


           2. For each Corporate Defendant, identify each shareholder, director, and employee
              that entity between January 1, 2006, and the present.

       Mark S. Ford is the sole shareholder of each of the corporate defendants. Mark
       Ford Stables, Inc. is the corporate employer, and Mr. Ford has advised the
       undersigned that he will supplement these interrogatories by supplying a list of
       those employees.

       3. Identify all persons with knowledge of the management (including disposal) of
process wastewater at the Ford Equine and Slaughter Road Sites.

       Mark S. Ford

       Thomas M. DePuy, P.E.

       James Bates, Ecological Analysis, LLC

       4. Identify all documents and individuals with knowledge or information regarding the

assertion in Defendants’ Answer that process wastewater from manure piles, horse wash bins,

stall, and swimming pools, discharge into a “dry, man-made, upland-vegetated ditch” but do not

discharge into Crystal Run Creek. See, e.g., Answer ¶¶ 80-81.

DEFENDANTS OBJECT TO THE ABOVE CHARACTERIZATION OF THEIR

ANSWER, WHICH IS INACCURATE. Subject to that objection, individuals who have

knowledge of discharges on the property include Mark S. Ford, Thomas M. DePuy, P.E.,

and James Bates. During a joint site inspection held on September 17, 2020, Mr. Bates and

Mr. DePuy demonstrated to EPA program staff and counsel and opposing counsel that the

swimming pool contains only water (with no chemical or other additives), and is occasionally

used for horses with minor injuries, during the warm months only. It is periodically drained

by turning on a valve, which drains the water at varying rates of flow into the vegetated man-

made drainage ditch behind the barn. This swimming pool water is not discharged into

Crystal Run Creek. Regarding the discharges of wash water from the wash bays in the

barns, they demonstrated and clarified that that wash water that wash water (containing

shampoo and water from a garden hose used to rinse the horses) from the wash bays in each

barn is discharged into septic fields in front of the barns. This wash water is not discharged



                                               2
into Crystal Run Creek. There are no known owners’ manuals or other documents; Mr.

DePuy did not prepare drawings of the septic systems in front of the barns, and he thinks

the construction contractor put them in when the barns were built in 2007.

       5. Identify each individual with knowledge of the number of horses stabled at the Ford

Equine Site and Slaughter Road Site and all documents reflecting the number of horses stabled at

the Sites between January 1, 2006, and the present.

       Mark S. Ford

       Mr. Ford has advised the undersigned that there are no separate documents that
       show the exact number of horses present at Mark Ford Stables at any given time,
       because these horses come and go, sometimes frequently. He has therefore provided
       the summary below, showing the average number of horses stabled for the years
       2014-2020, using yearly stall rent revenues, divided by twelve months, factored by
       the monthly stall rent of $750 per horse. Also included in these averages are the
       number of his own horses:


       2020   $854,348 divided by $750 = 1,139 divided by 12 = 95 horses per month
              Mark Ford horses 20 = 115 TOTAL HORSES PER MONTH

       2019   $987,811 divided by $750 = 1,317 divided by 12 = 109 horses per month
              Mark Ford horses 30 = 139 TOTAL HORSES PER MONTH

       2018   $976,814 divided by $750 = 1,302 divided by 12 = 108 horses per month
              Mark Ford horses 27 = 135 TOTAL HORSES PER MONTH

       2017   $917,875 divided by $750 = 1,223 divided by 12 = 102 horses per month
              Mark Ford horses 26 = 128 TOTAL HORSES PER MONTH

       2016   $803,226 divided by $750 = 1,070 divided by 12 = 89 horses per month
              Mark Ford horses 30 = 119 TOTAL HORSES PER MONTH

       2015   $1,167,326 divided by $750 = 1,556 divided by 12 = 130 horses per month
              Mark Ford horses 22 = 152 TOTAL HORSES PER MONTH

       2014   $988,730 divided by $750 = 1,318 divided by 12 = 110 horses per month
              Mark Ford horses 22 = 132 TOTAL HORSES PER MONTH




                                                3
       2013 and earlier – Records are regularly purged every seven years, and the Statute
       of Limitations on the Government’s CAFO claims under the CWA had expired in
       any case.

       6. Identify all individuals with knowledge of any efforts by Defendants to determine

whether jurisdictional wetlands exist on the Ford Equine and Slaughter Road Sites, and all

documents exchanged between Defendants and those individuals.

       Tom M. DePuy and James Bates. Their factual and expert determinations have
       been made based upon their knowledge of site conditions, topographical and other
       surveys, aerial photographs and other documents previously to the Government (in
       prior settlement negotiations and mediation negotiations conducted in 2020); the
       2013 and 2015 SWPPPs; and documents produced by EPA, DOJ and the Corps of
       Engineers that are in the possession of the Government and used to prosecute the
       Government’s claims (see Government’s Initial Rule 26(a) Disclosures,
       subparagraph B, page 4)

        7. Identify all individuals employed by Defendants with knowledge of any
           communications with EPA, the Army Corps of Engineers, or NYSDEC concerning
           jurisdictional wetlands on the Ford Equine and Slaughter Road Sites, and all
           communications exchanged between those individuals and these government entities
           concerning this issue.

   Thomas M. DePuy, James Bates, and possibly Peter Torgersen and Robert Torgersen.
   Upon information and belief, the Torgersens submitted their 2007 Habitat Assessment
   Report as notice for a Nationwide Permit, but no documents exist from 2007.


        8. Identify all individuals and corporate entities with knowledge of construction work

that impacted Crystal Run Creek and its adjacent wetlands at the Slaughter Road Site between

2007 and 2011. Mark S. Ford

        9. Identify all individuals and corporate entities with knowledge of the construction

work that impacted the Ford Equine Site Stream and its adjacent wetlands at the Ford Equine

Site during or around 2016. Mark S. Ford, Thomas M. DePuy and James Bates




                                                4
       10. Identify all individuals and corporate entities with knowledge the “emergency repair

work” referenced in Paragraph 58 of the Answer and all documents and communications related

to that work. Mark S. Ford, Thomas M. DePuy

       11. Identify all individuals with knowledge of any efforts by Defendants’ to comply with

the Construction General Permit issued by NYSDEC. Thomas M. DePuy

       12. Identify all individuals with knowledge of the implementation of remedial measures

after the EPA inspection on November 29, 2016, to achieve or maintain compliance with the

Construction General Permit. Thomas M. DePuy


        13. Identify all individuals with knowledge regarding bookkeeping, financial


management, and accounting at the Corporate Defendants.


   Mark S. Ford

   Michelle Smith, Bookkeeper,125 Stony Ford Road, Middletown, NY 10916 (845) 294-1499

   Allen Lamberg, Lamberg Consultants, Ltd., P.O. Box 500, Jericho, NY 11753

   (516) 931-3133

       14. Identify all computer programs and databases relied upon by Defendants for

bookkeeping, financial management, and accounting, including all computer programs and

databases in which Defendants maintain financial records. Mr. Ford has advised the

undersigned that he will provide the names of the requested software for his businesses.

       15. Identify all bank accounts held, controlled, and/or used by Defendants.

       This banking information, reflected in the Defendants’ Federal income tax returns,

       was provided to the Government in Defendants’ Initial Inability-to-Pay submissions

       submitted in July 2019 and supplemented during mediation in June and July 2020.




                                               5
       16. Identify all credit card accounts, lines of credit, letters of credit, debentures, or other

debt facilities used by Defendants.

       See answer to No. 15; Defendants’ credit lines and debt structures were fully

   documented in their July 2019 and June 2020 inability-to-pay submissions.




                                                   6
                                 REQUEST FOR DOCUMENTS

       1. All documents that are referred to, relate to, or are identified in Defendant’s responses

to the Interrogatories above.

       2. All documents that depict the Corporate Defendants’ corporate structure and/or

organization for each of the years 2006 through the present.

See the attached Certificates of Incorporations for Mark Ford Stables, Inc.; Mark Ford

Stage Road Property, Inc.; Ford Equine, Ltd. and related corporate documents.

       3. All documents and communications exchanged between EPA or any local, county, or

state environmental regulatory authority and Defendants, or Defendants’ contractors, related to the

Ford Equine or Slaughter Road Sites, including documents and communications concerning

process wastewater discharges.

       See Answers to Interrogatory Nos. 4 and 6.

       4. All documents and communications related to the acquisition of the Ford Equine and

Slaughter Road Sites, including all communications between Defendants and the sellers of the

properties.

       See attached closing statements for Mark Ford Stage Road Property, Inc. and Ford

   Equine Ltd.

       5. All documents and communications that refer or relate to Bayack, et al. v. Mark Ford,

et al., Index No. EF000348-2020 (N.Y. Sup. 2020), including all pleadings, motions, discovery,

and other filings.

       See attached copies of Complaint and Answer

       6. All documents showing the number of horses stabled at the Ford Equine and Slaughter

Road Site from January 1, 2006, to the present.



                                                  7
        See Answer to Interrogatory No. 5.

        7. All documents and communications that refer or relate to the discharge of pollutants

from Ford Equine and Slaughter Road Site into Crystal Run Creek or the Ford Equine Site Stream.

None. Defendants do not charge any pollutants (or anything else) into Crystal Run Creek or

the Ford Equine Site Stream.

        8. All documents and communications that refer or relate to Defendants’ management of

process wastewater at the Ford Equine and Slaughter Road Sites, including documents sufficient

to show each location in which process wastewater is disposed.

None. There is no “process wastewater” to be managed on the defendants’ properties.

    9. All documents and communications that refer or relate to the hydrological connectivity of

        the “dry, man-made, upland-vegetated ditch,” Answer ¶ 80, into which Defendants’

        discharge process wastewater and Crystal Run Creek.

None. See Objection and Answers to Interrogatories Nos. 4 and 6.

        10. All documents and communications related to the storage of manure on the Ford Equine

and Slaughter Road Sites.

Used stable bedding (consisting of 90% bedding and 10% manure) is removed when the stalls

are cleaned out, then stored under covered barns. It remains there until local farmers come

to take if off-site, to make compost for their own use or for sale. There are no documents

reflecting this common practice. (Note: there is no land spreading of manure on the

properties).

        11. All documents and communications exchanged between Defendants and any

contractors, third parties, or local, state or federal regulators that refer or relate to the existence of

jurisdictional wetlands on the Slaughter Road and Ford Equine Site, including all documents and



                                                    8
communications related to the July 30, 2007 report titled “Habitat Site and Investigation Report—

Horse Training Facility—Mark S. Ford Stables, Inc.” and the June 30, 1995 jurisdictional

determination issued by the Army Corps of Engineers.

Documents from 2007, if any existed, would have been purged in the regular course of

business. See also Answer to Interrogatory No. 6.

        12. All documents and communications exchanged between Defendants and Robert and

Peter Torgerson.

The Defendants’ records are routinely purged every seven years. If there were any records,

they are no longer kept.

        13. All documents and communications exchanged between Defendants and the Army

Corps of Engineers.

None.

   14. All documents and communications related to construction work undertaken during or

   around 2007 or during or around 2011 on the Slaughter Road Site that resulted in the discharge

   of fill into wetlands on the property and the discharge of fill into and channelization and

   straightening of Crystal Run Creek. The Defendants’ records are routinely purged every

   seven years. If there were any records, they are no longer kept.

        15. All documents and communications that relate or refer to the 2016 excavation and

sampling performed by NYSDEC on the Ford Equine Site that revealed that, in some areas, soil

beneath fill material was saturated with groundwater.

None. Thomas DePuy may have documents on this subject.




                                                9
         16. All documents and communications related to construction work undertaken in 2015

and 2016 on the Ford Equine Site that resulted in the discharge of fill into wetlands on the property

and the discharge of fill into the channelization and straightening of the Ford Equine Site Stream.

The 2013 and 2015 SWPPPs, which have been produced to the Government. Thomas DePuy

may have other records.

         17. All documents and communications related to the hydrological connectivity of

wetlands on the Slaughter Road Site to Crystal Run Creek and of Crystal Run Creek to the Walkill

River.

None. Thomas DePuy and Jim Bates may have documents on this.

         18. All documents and communications related to the hydrological connectivity of the

wetlands on the Ford Equine Site to the Ford Equine Site Stream and of the Ford Equine Site

Stream to the Walkill River.

None. Thomas DePuy and Jim Bates may have some documents on this.

         19. All documents and communications, including but not limited to inspection reports,

notices of violation, orders, consent orders, and related correspondence with any local, state, or

federal agency, that refer or relate to Defendants’ compliance with the Construction General

Permit since January 1, 2015. None. Thomas DePuy was handling the Construction General

Permit and has documents on this.

         20. All inspection reports required by Part IV.C.2.c of the Construction General Permit.

None.     Thomas DePuy was handling the Construction General Permit and may have

documents on this.

   21. All documents and communications, including but not limited to diagrams, engineering




                                                 10
surveys, blueprints, and as-built plans, that refer or relate to remedial measures implemented since

the EPA inspection on November 29, 2016, to achieve or maintain compliance with the

Construction General Permit. None. Thomas DePuy was handling the Construction General

Permit and may have documents on this.

         22. All documents that refer or relate to any transfer of funds from or loans issued by

Defendant Mark Ford to the Corporate Defendants.

See attached copies of Closing Statements.

         Annual statements for all banking, investment, retirement or any other accounts held by

         Defendants for the years 2014 to 2019. Monthly statements for banking, investment,

         retirement or any other accounts held by Defendants for each month from January 2020

         to the present. Defendants’ banking information, reflected on their Federal income

         tax returns, was provided to the Government and also reflected in Defendants’

         Initial Inability-to-Pay submissions submitted in July 2019 and supplemented

         during mediation in June and July 2020.


Dated:    February 15, 2021
          Shelter Island, New York
                                             WESTERVELT & REA LLP


                                           By:___/Kimberlea Shaw Rea__
                                             Kimberlea Shaw Rea
                                             50 North Ferry Road
                                             P.O. Box 633
                                             Shelter Island, New York 11964
                                             kimberlearea@gmail.com
                                             Attorneys for Defendants




                                                11
                             CERTIFICATE OF SERVICE



I, hereby certify that the Defendants’ Responses to the First Set of Interrogatories and Document
Requests were served on February 15, 2021 by electronic mail upon the following:


                     Zachary Bannon
                     Tomoko Onozawa
                     Assistant United States Attorneys
                     86 Chambers Street, 3rd Floor
                     New York, New York 10006
                     Tel.:(212) 537-2728, 2721
                     Fax:(212) 637-2717
                     E-mail: Zachary.Bannon@usdoj.gov
                     Tomoko.Onozawa@usdoj.gov

Dated: February 15, 2021
Shelter Island, New York 11964

                                            WESTERVELT & REA LLP


                                         By:___/Kimberlea Shaw Rea___
                                           Kimberlea Shaw Rea
                                           50 North Ferry Road
                                           P.O. Box 633
                                           Shelter Island, New York 11964
                                           kimberlearea@gmail.com
                                           Attorneys for Defendants




                                               12
